Citation Nr: 1428902	
Decision Date: 06/26/14    Archive Date: 07/03/14

DOCKET NO.  10-15 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a compensable initial evaluation for distal metacarpal fracture of the fifth metacarpal, right.

2.  Entitlement to service connection for a right hand disorder, to include as secondary to a service connected distal metacarpal fracture of the fifth metacarpal, right.


REPRESENTATION

The Veteran represented by:  The American Legion


ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1959 to June 1962.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  Jurisdiction is now with the Little Rock, Arkansas RO.

The October 2008 rating decision indicated that the scope of the claim was service connection for carpal tunnel syndrome.  Review of the record indicates that there are multiple diagnoses of record relating to the right hand.  Accordingly, the issue is recharacterized as service connection for a right hand disorder to better reflect the scope of the claim.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009); Fanning v. Brown, 4 Vet. App. 225, 228-29 (1993) (finding the Board is obligated to review all issues which are reasonably raised from a liberal reading of the appellant's substantive appeal). 
 
In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that the Veteran's representative filed an informal hearing presentation on behalf of the Veteran in May 2014.  The remaining documents are either duplicative or irrelevant to the issue on appeal.  There are no documents in the Veteran's Benefits Management System.
  
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that a remand is necessary in this case for further development.  The Veteran's last VA examination for his claim for an increased initial evaluation for his fifth finger injury was in October 2009.  In a May 2014 submission, the Veteran's representative claimed that this examination is too remote to properly rate his current condition.  Additionally, his VA medical records note that he was being treated for hand pain by a primary care physician, however, it is unclear whether this physician is with VA or a private doctor.  Based upon the evidence of record, the Board finds that any outstanding records should be associated with the claims and then a new VA examination should be obtained.

The Veteran was also afforded a VA examination for his right hand disorder, claimed as carpal tunnel disorder, in September 2008.  That examiner opined that there was no carpal tunnel syndrome or nerve compression syndrome at the carpal tunnel.  However, the Veteran's medical records clearly show consistent right hand complaints.  These complaints and multiple diagnoses were not addressed in the September 2008 examination, nor was a possible nexus to the Veteran's service.  As such, the Veteran should be afforded a new VA examination.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file, to include all updated VA medical records.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file.  If, after making reasonable efforts, the records cannot be obtained, notify the Veteran and his representative and (a) identify the specific records that cannot be obtained; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claim.  The Veteran must then be given an opportunity to respond.

2.  After the above development has been completed and all records associated with the claims file, the Veteran should be afforded a new VA examination to determine the nature and etiology of any right hand disorders that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale provided for that conclusion.  

It should be noted that the Veteran has been diagnosed with carpal tunnel syndrome of the right hand, bilateral hand polyneuropathy, positional compressive neuropathy from lying on arms at night, and arm tingling following a motor vehicle accident in January 2000.

The examiner must opine as to whether it is at least as likely as not any diagnosed right hand disorder is causally or etiologically related to the Veteran's military service.  The examiner must also provide an opinion regarding whether any diagnosed right hand disorder is caused or aggravated by the Veteran's service-connected disorders together, which include residuals of a distal metacarpal fracture of the fifth metacarpal, right.  

3.  After the above development has been completed and all records associated with the claims file, the Veteran should be afforded a new VA examination to determine the severity and manifestation of the Veteran's distal metacarpal fracture of the fifth metacarpal, right.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed to properly evaluate the service-connected disability.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale provided for that conclusion.  

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and an appropriate period of time should be allowed for response.
 
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



